EXHIBIT 10.17

LEASE AGREEMENT

THIS LEASE AGREEMENT is made this     day of August 2005, between ProLogis
Development Services Incorporated (“Landlord”), and the Tenant named below.

Tenant:

 

Liquidity Services, Inc.

 

 

 

Tenant’s Representative,

 

Brian Johnson

Address, and Telephone:

 

2131 K Street NW, 4th Floor

 

 

Washington, DC 20037

 

 

(202) 467-6868 ext. 262

 

 

 

Premises:

 

That portion of the Building, containing approximately 48,507 rentable square
feet, as determined by Landlord, as shown on Exhibit A.

 

 

 

Project:

 

Cranbury Business Park

 

 

 

Building:

 

Building Five

 

 

5 Santa Fe Way

 

 

Suite 2

 

 

Cranbury, NJ 08512

 

 

 

Tenant’s Proportionate Share of Project:

 

2.35%

 

 

 

Tenant’s Proportionate Share of Building:

 

36.09%

 

 

 

Lease Term:

 

Beginning on the Commencement Date and ending on the last day of the 49 full
calendar month thereafter.

 

 

 

Lease Commencement Date:

 

October 1, 2005

 

 

 

Rent Commencement Date:

 

November 1, 2005

 

 

 

Initial Monthly Base Rent:

 

See Addendum 1

 

 

 

Initial Estimated Monthly Operating Expense Payments: (estimates only and
subject to adjustment to actual costs and expenses according to the provisions
of this Lease)

 

1. Utilities:                               

                                                  

2. Common Area Charges:     $1,374.37

                                                  

3. Taxes:                                   $2,991.27

                                                  

4. Insurance:                            $202.11

                                                  

5. Others:   Mgmt. Fee          $687.18

 

 

 

 

Initial Estimated Monthly Operating Expense Payments:

 

$5,254.93

 

 

 

Initial Monthly Base Rent and Operating Expense Payments:

 

$24,051.39

 

 

 

Security Deposit:

 

$50,000.00

 

 

 

Broker:

 

Sheldon Gross Realty, Inc.

 

 

 

Addenda:

 

1.   Base Rent Adjustments   2.   Construction (Turnkey)   3.   One Renewal
Option at Market   4.   Right of First Offer

 

 

 

Exhibits:

 

A. Site Plan B. Standard Customer Workletter C. Office Layout

 

1.             Granting Clause.  In consideration of the obligation of Tenant to
pay rent as herein provided and in consideration of the other terms, covenants,
and conditions hereof, Landlord leases to Tenant, and Tenant takes from
Landlord, the Premises, to have and to hold for the Lease Term, subject to the
terms, covenants and conditions of this Lease.

2.             Acceptance of Premises.  Tenant shall accept the Premises in its
condition as of the Commencement Date, subject to all applicable laws,
ordinances, regulations, covenants and restrictions.  Landlord has made no
representation or warranty as to the suitability of the Premises for the conduct
of Tenant’s business, and

1


--------------------------------------------------------------------------------


Tenant waives any implied warranty that the Premises are suitable for Tenant’s
intended purposes.  Except as provided in Paragraph 10, in no event shall
Landlord have any obligation for any defects in the Premises or any limitation
on its use.  The taking of possession of the Premises shall be conclusive
evidence that Tenant accepts the Premises and that the Premises were in good
condition at the time possession was taken except for items that are Landlord’s
responsibility under Paragraph 10 and any punchlist items agreed to in writing
by Landlord and Tenant.

3.             Use.  The Premises shall be used only for the purpose of
receiving, storing, shipping and selling (but limited to wholesale sales and
Tenant’s online sales) products, materials and merchandise made and/or
distributed by Tenant and for such other lawful purposes as may be incidental
thereto; provided, however, with Landlord’s prior written consent, Tenant may
also use the Premises for light manufacturing.  Tenant shall not conduct or give
notice of any auction, liquidation, or going out of business sale on the
Premises, except for Tenant’s online sales.  Tenant will use the Premises in a
careful, safe and proper manner and will not commit waste, overload the floor or
structure of the Premises or subject the Premises to use that would damage the
Premises.   Tenant shall not permit any objectionable or unpleasant odors,
smoke, dust, gas, noise, or vibrations to emanate from the Premises, or take any
other action that would constitute a nuisance or would disturb, unreasonably
interfere with, or endanger Landlord or any tenants of the Project.  Outside
storage, including without limitation, storage of trucks and other vehicles, is
prohibited without Landlord’s prior written consent. Tenant, at its sole
expense, shall use and occupy the Premises in compliance with all laws,
including, without limitation, the Americans With Disabilities Act, orders,
judgments, ordinances, regulations, codes, directives, permits, licenses,
covenants and restrictions now or hereafter applicable to the Premises
(collectively, “Legal Requirements”).  The Premises shall not be used as a place
of public accommodation under the Americans With Disabilities Act or similar
state statutes or local ordinances or any regulations promulgated thereunder,
all as may be amended from time to time.  Tenant shall, at its expense, make any
alterations or modifications, within or without the Premises, that are required
by Legal Requirements related to Tenant’s use or occupation of the Premises. 
Tenant will not use or permit the Premises to be used for any purpose or in any
manner that would void Tenant’s or Landlord’s insurance, increase the insurance
risk, or cause the disallowance of any sprinkler credits.  If any increase in
the cost of any insurance on the Premises or the Project is caused by Tenant’s
use or occupation of the Premises, or because Tenant vacates the Premises, then
Tenant shall pay the amount of such increase to Landlord.  Any occupation of the
Premises by Tenant prior to the Commencement Date shall be subject to all
obligations of Tenant under this Lease.

4.             Base Rent.  Tenant shall pay Base Rent in the amount set forth
above.  The first month’s Base Rent, the Security Deposit, and the first monthly
installment of estimated Operating Expenses (as hereafter defined) shall be due
and payable on the date hereof, and Tenant promises to pay to Landlord in
advance, without demand, deduction or set-off, monthly installments of Base Rent
on or before the first day of each calendar month succeeding the Commencement
Date.  Payments of Base Rent for any fractional calendar month shall be
prorated.  All payments required to be made by Tenant to Landlord hereunder (or
to such other party as Landlord may from time to time specify in writing) shall
be made by Electronic Fund Transfer (“EFT”) of immediately available federal
funds before 11:00 a.m., Eastern Time, at such place, within the continental
United States, as Landlord may from time to time designate to Tenant in
writing.  The obligation of Tenant to pay Base Rent and other sums to Landlord
and the obligations of Landlord under this Lease are independent obligations. 
Tenant shall have no right at any time to abate, reduce, or set-off any rent due
hereunder except as may be expressly provided in this Lease.  If Tenant is
delinquent in any monthly installment of Base Rent or of estimated Operating
Expenses for more than 5 days, Tenant shall pay to Landlord on demand a late
charge equal to 8 percent of such delinquent sum.  The provision for such late
charge shall be in addition to all of Landlord’s other rights and remedies
hereunder or at law and shall not be construed as a penalty.

5.             Security Deposit.  The Security Deposit shall be held by Landlord
as security for the performance of Tenant’s obligations under this Lease.  The
Security Deposit is not an advance rental deposit or a measure of Landlord’s
damages in case of Tenant’s default.  Upon each occurrence of an Event of
Default (hereinafter defined), Landlord may use all or part of the Security
Deposit to pay delinquent payments due under this Lease, and the cost of any
damage, injury, expense or liability caused by such Event of Default, without
prejudice to any other remedy provided herein or provided by law.  Tenant shall
pay Landlord on demand the amount that will restore the Security Deposit to its
original amount.  Landlord’s obligation respecting the Security Deposit is that
of a debtor, not a trustee; no interest shall accrue thereon.  The Security
Deposit shall be the property of Landlord, but shall be paid to Tenant when
Tenant’s obligations under this Lease have been completely fulfilled.  Landlord
shall be released from any obligation with respect to the Security Deposit upon
transfer of this Lease and the Premises to a person or entity assuming
Landlord’s obligations under this Paragraph 5.

6.             Operating Expense Payments.  During each month of the Lease Term,
on the same date that Base Rent is due, Tenant shall pay Landlord an amount
equal to 1/12 of the annual cost, as estimated by Landlord from time to time, of
Tenant’s Proportionate Share (hereinafter defined) of Operating Expenses for the
Project.  Payments thereof for any fractional calendar month shall be prorated. 
The term “Operating Expenses” means all costs and expenses incurred by Landlord
with respect to the ownership, maintenance, and operation of the Project
including, but not limited to costs of: Taxes (hereinafter defined) and fees
payable to tax consultants and attorneys for consultation and contesting taxes;
insurance; utilities; maintenance, repair and replacement of all portions of the
Project, including without limitation, paving and parking areas, roads, roofs
(including the roof membrane), alleys, and driveways, mowing, landscaping, snow
removal, exterior painting, utility lines, heating, ventilation and air
conditioning systems, lighting, electrical systems and other mechanical and
building systems; amounts paid to contractors and subcontractors for work or
services performed in connection with any of the foregoing; charges or
assessments of any association to which the Project is subject; property
management fees payable to a property manager, including any affiliate of
Landlord, or if there is no property manager, an administration fee of 15
percent of Operating Expenses payable to Landlord; security services, if any;
trash collection, sweeping and removal; and additions or alterations made by
Landlord to the Project or the Building in order to comply with Legal
Requirements

2


--------------------------------------------------------------------------------


(other than those expressly required herein to be made by Tenant) or that are
appropriate to the continued operation of the Project or the Building as a bulk
warehouse facility in the market area, provided that the cost of additions or
alterations that are required to be capitalized for federal income tax purposes
shall be amortized on a straight line basis over a period equal to the lesser of
the useful life thereof for federal income tax purposes or 10 years.  Operating
Expenses do not include costs, expenses, depreciation or amortization for
capital repairs and capital replacements required to be made by Landlord under
Paragraph 10 of this Lease, debt service under mortgages or ground rent under
ground leases, costs of restoration to the extent of net insurance proceeds
received by Landlord with respect thereto, leasing commissions, or the costs of
renovating space for tenants.

If Tenant’s total payments of Operating Expenses for any year are less than
Tenant’s Proportionate Share of actual Operating Expenses for such year, then
Tenant shall pay the difference to Landlord within 30 days after demand, and if
more, then Landlord shall retain such excess and credit it against Tenant’s next
payments.  For purposes of calculating Tenant’s Proportionate Share of Operating
Expenses, a year shall mean a calendar year except the first year, which shall
begin on the Commencement Date, and the last year, which shall end on the
expiration of this Lease.  With respect to Operating Expenses which Landlord
allocates to the entire Project, Tenant’s “Proportionate Share” shall be the
percentage set forth on the first page of this Lease as Tenant’s Proportionate
Share of the Project as reasonably adjusted by Landlord in the future for
changes in the physical size of the Premises or the Project; and, with respect
to Operating Expenses which Landlord allocates only to the Building, Tenant’s
“Proportionate Share” shall be the percentage set forth on the first page of
this Lease as Tenant’s Proportionate Share of the Building as reasonably
adjusted by Landlord in the future for changes in the physical size of the
Premises or the Building.  Landlord may equitably increase Tenant’s
Proportionate Share for any item of expense or cost reimbursable by Tenant that
relates to a repair, replacement, or service that benefits only the Premises or
only a portion of the Project or Building that includes the Premises or that
varies with occupancy or use.  The estimated Operating Expenses for the Premises
set forth on the first page of this Lease are only estimates, and Landlord makes
no guaranty or warranty that such estimates will be accurate.

7.             Utilities.  Tenant shall pay for all water, gas, electricity,
heat, light, power, telephone, sewer, sprinkler services, refuse and trash
collection, and other utilities and services used on the Premises, all
maintenance charges for utilities, and any storm sewer charges or other similar
charges for utilities imposed by any governmental entity or utility provider,
together with any taxes, penalties, surcharges or the like pertaining to
Tenant’s use of the Premises.  Landlord may cause at Tenant’s expense any
utilities to be separately metered or charged directly to Tenant by the
provider.  Tenant shall pay its share of all charges for jointly metered
utilities based upon consumption, as reasonably determined by Landlord.  No
interruption or failure of utilities shall result in the termination of this
Lease or the abatement of rent. Tenant agrees to limit use of water and sewer
for normal restroom use.

8.             Taxes.  Landlord shall pay all taxes, assessments and
governmental charges (collectively referred to as “Taxes”) that accrue against
the Project during the Lease Term, which shall be included as part of the
Operating Expenses charged to Tenant.  Landlord may contest by appropriate legal
proceedings the amount, validity, or application of any Taxes or liens thereof. 
All capital levies or other taxes assessed or imposed on Landlord upon the rents
payable to Landlord under this Lease and any franchise tax, any excise,
transaction, sales or privilege tax, assessment, levy or charge measured by or
based, in whole or in part, upon such rents from the Premises and/or the Project
or any portion thereof shall be paid by Tenant to Landlord monthly in estimated
installments or upon demand, at the option of Landlord, as additional rent;
provided, however, in no event shall Tenant be liable for any net income taxes
imposed on Landlord unless such net income taxes are in substitution for any
Taxes payable hereunder.  If any such tax or excise is levied or assessed
directly against Tenant, then Tenant shall be responsible for and shall pay the
same at such times and in such manner as the taxing authority shall require. 
Tenant shall be liable for all taxes levied or assessed against any personal
property or fixtures placed in the Premises, whether levied or assessed against
Landlord or Tenant.

9.             Insurance.  Landlord shall maintain all risk property insurance
covering the full replacement cost of the Building.  Landlord may, but is not
obligated to, maintain such other insurance and additional coverages as it may
deem necessary, including, but not limited to, commercial liability insurance
and rent loss insurance.  All such insurance shall be included as part of the
Operating Expenses charged to Tenant.  The Project or Building may be included
in a blanket policy (in which case the cost of such insurance allocable to the
Project or Building will be determined by Landlord based upon the insurer’s cost
calculations).  Tenant shall also reimburse Landlord for any increased premiums
or additional insurance which Landlord reasonably deems necessary as a result of
Tenant’s use of the Premises.

Tenant, at its expense, shall maintain during the Lease Term: all risk property
insurance covering the full replacement cost of all property and improvements
installed or placed in the Premises by Tenant at Tenant’s expense; worker’s
compensation insurance with no less than the minimum limits required by law;
employer’s liability insurance with such limits as required by law; and
commercial liability insurance, with a minimum limit of $1,000,000 per
occurrence and a minimum umbrella limit of $1,000,000, for a total minimum
combined general liability and umbrella limit of $2,000,000 (together with such
additional umbrella coverage as Landlord may reasonably require) for property
damage, personal injuries, or deaths of persons occurring in or about the
Premises.  Landlord may from time to time require reasonable increases in any
such limits.  The commercial liability policies shall name Landlord as an
additional insured, insure on an occurrence and not a claims-made basis, be
issued by insurance companies which are reasonably acceptable to Landlord, not
be cancelable unless 30 days’ prior written notice shall have been given to
Landlord, contain a hostile fire endorsement and a contractual liability
endorsement and provide primary coverage to Landlord (any policy issued to
Landlord providing duplicate or similar coverage shall be deemed excess over
Tenant’s policies).  Such policies or certificates thereof shall be delivered to
Landlord by Tenant upon commencement of the Lease Term and upon each renewal of
said insurance.

3


--------------------------------------------------------------------------------


The all risk property insurance obtained by Landlord and Tenant shall include a
waiver of subrogation by the insurers and all rights based upon an assignment
from its insured, against Landlord or Tenant, their officers, directors,
employees, managers, agents, invitees and contractors, in connection with any
loss or damage thereby insured against.  Neither party nor its officers,
directors, employees, managers, agents, invitees or contractors shall be liable
to the other for loss or damage caused by any risk coverable by all risk
property insurance, and each party waives any claims against the other party,
and its officers, directors, employees, managers, agents, invitees and
contractors for such loss or damage.  The failure of a party to insure its
property shall not void this waiver.  Landlord and its agents, employees and
contractors shall not be liable for, and Tenant hereby waives all claims against
such parties for, business interruption and losses occasioned thereby sustained
by Tenant or any person claiming through Tenant resulting from any accident or
occurrence in or upon the Premises or the Project from any cause whatsoever,
including without limitation, damage caused in whole or in part, directly or
indirectly, by the negligence of Landlord or its agents, employees or
contractors.

10.           Landlord’s Repairs.  Landlord shall maintain, at its expense, the
structural soundness of the roof, foundation, and exterior walls of the Building
in good repair, reasonable wear and tear and uninsured losses and damages caused
by Tenant, its agents and contractors excluded.  The term “walls” as used in
this Paragraph 10 shall not include windows, glass or plate glass, doors or
overhead doors, special store fronts, dock bumpers, dock plates or levelers, or
office entries.  Tenant shall promptly give Landlord written notice of any
repair required by Landlord pursuant to this Paragraph 10, after which Landlord
shall have a reasonable opportunity to repair.

11.           Tenant’s Repairs.  Landlord, at Tenant’s expense as provided in
Paragraph 6, shall maintain in good repair and condition the parking areas and
other common areas of the Building, including, but not limited to driveways,
alleys, landscape and grounds surrounding the Premises.  Subject to Landlord’s
obligation in Paragraph 10 and subject to Paragraphs 9 and 15, Tenant, at its
expense, shall repair,  replace and maintain in good condition all portions of
the Premises and all areas, improvements and systems exclusively serving the
Premises including, without limitation, dock and loading areas, truck doors,
plumbing, water and sewer lines up to points of common connection, fire
sprinklers and fire protection systems, entries, doors, ceilings, windows,
interior walls, and the interior side of demising walls, and heating,
ventilation and air conditioning systems.  Such repair and replacements include
capital expenditures and repairs whose benefit may extend beyond the Term. 
Heating, ventilation and air conditioning systems and other mechanical and
building systems serving the Premises shall be maintained at Tenant’s expense
pursuant to maintenance service contracts entered into by Tenant or, at
Landlord’s election, by Landlord.  The scope of services and contractors under
such maintenance contracts shall be reasonably approved by Landlord.  At
Landlord’s request, Tenant shall enter into a joint maintenance agreement with
any railroad that services the Premises.  If Tenant fails to perform any repair
or replacement for which it is responsible, Landlord may perform such work and
be reimbursed by Tenant within 10 days after demand therefor.  Subject to
Paragraphs 9 and 15, Tenant shall bear the full cost of any repair or
replacement to any part of the Building or Project that results from damage
caused by Tenant, its agents, contractors, or invitees and any repair that
benefits only the Premises.

12.           Tenant-Made Alterations and Trade Fixtures.  Any alterations,
additions, or improvements made by or on behalf of Tenant to the Premises
(“Tenant-Made Alterations”) shall be subject to Landlord’s prior written
consent.  Tenant shall cause, at its expense, all Tenant-Made Alterations to
comply with insurance requirements and with Legal Requirements and shall
construct at its expense any alteration or modification required by Legal
Requirements as a result of any Tenant-Made Alterations.  All Tenant-Made
Alterations shall be constructed in a good and workmanlike manner by contractors
reasonably acceptable to Landlord and only good grades of materials shall be
used.   All plans and specifications for any Tenant-Made Alterations shall be
submitted to Landlord for its approval.  Landlord may monitor construction of
the Tenant-Made Alterations.  Tenant shall reimburse Landlord for its costs in
reviewing plans and specifications and in monitoring construction.  Landlord’s
right to review plans and specifications and to monitor construction shall be
solely for its own benefit, and Landlord shall have no duty to see that such
plans and specifications or construction comply with applicable laws, codes,
rules and regulations.  Tenant shall provide Landlord with the identities and
mailing addresses of all persons performing work or supplying materials, prior
to beginning such construction, and Landlord may post on and about the Premises
notices of non-responsibility pursuant to applicable law.  Tenant shall furnish
security or make other arrangements satisfactory to Landlord to assure payment
for the completion of all work free and clear of liens and shall provide
certificates of insurance for worker’s compensation and other coverage in
amounts and from an insurance company satisfactory to Landlord protecting
Landlord against liability for personal injury or property damage during
construction.  Upon completion of any Tenant-Made Alterations, Tenant shall
deliver to Landlord sworn statements setting forth the names of all contractors
and subcontractors who did work on the Tenant-Made Alterations and final lien
waivers from all such contractors and subcontractors.  Upon surrender of the
Premises, all Tenant-Made Alterations and any leasehold improvements constructed
by Landlord or Tenant shall remain on the Premises as Landlord’s property,
except to the extent Landlord requires removal at Tenant’s expense of any such
items or Landlord and Tenant have otherwise agreed in writing in connection with
Landlord’s consent to any Tenant-Made Alterations.  Tenant shall repair any
damage caused by such removal.

Tenant, at its own cost and expense and without Landlord’s prior approval, may
erect such shelves, bins, machinery and trade fixtures (collectively “Trade
Fixtures”) in the ordinary course of its business provided that such items do
not alter the basic character of the Premises, do not overload or damage the
Premises, and may be removed without injury to the Premises, and the
construction, erection, and installation thereof complies with all Legal
Requirements and with Landlord’s requirements set forth above.  Tenant shall
remove its Trade Fixtures and shall repair any damage caused by such removal.

13.           Signs.  Tenant shall not make any changes to the exterior of the
Premises, install any exterior lights, decorations, balloons, flags, pennants,
banners, or painting, or erect or install any signs, windows or door

4


--------------------------------------------------------------------------------


lettering, placards, decorations, or advertising media of any type which can be
viewed from the exterior of the Premises, without Landlord’s prior written
consent.  Upon surrender or vacation of the Premises, Tenant shall have removed
all signs and repair, paint, and/or replace the building facia surface to which
its signs are attached.  Tenant shall obtain all applicable governmental permits
and approvals for sign and exterior treatments.  All signs, decorations,
advertising media, blinds, draperies and other window treatment or bars or other
security installations visible from outside the Premises shall be subject to
Landlord’s approval and conform in all respects to Landlord’s requirements.

14.           Parking.  Tenant shall be entitled to park in common with other
tenants of the Project in those areas designated for nonreserved parking. 
Landlord may allocate parking spaces among Tenant and other tenants in the
Project if Landlord determines that such parking facilities are becoming
crowded.  Landlord shall not be responsible for enforcing Tenant’s parking
rights against any third parties.

15.           Restoration.  If at any time during the Lease Term the Premises
are damaged by a fire or other casualty, Landlord shall notify Tenant within 60
days after such damage as to the amount of time Landlord reasonably estimates it
will take to restore the Premises.  If the restoration time is estimated to
exceed 6 months, either Landlord or Tenant may elect to terminate this Lease
upon notice to the other party given no later than 30 days after Landlord’s
notice.  If neither party elects to terminate this Lease or if Landlord
estimates that restoration will take 6 months or less, then, subject to receipt
of sufficient insurance proceeds, Landlord shall promptly restore the Premises
excluding the improvements installed by Tenant or by Landlord and paid by
Tenant, subject to delays arising from the collection of insurance proceeds or
from Force Majeure events.  Tenant at Tenant’s expense shall promptly perform,
subject to delays arising from the collection of insurance proceeds, or from
Force Majeure events, all repairs or restoration not required to be done by
Landlord and shall promptly re-enter the Premises and commence doing business in
accordance with this Lease.  Notwithstanding the foregoing, either party may
terminate this Lease if the Premises are damaged during the last year of the
Lease Term and Landlord reasonably estimates that it will take more than one
month to repair such damage.  Base Rent and Operating Expenses shall be abated
for the period of repair and restoration in the proportion which the area of the
Premises, if any, which is not usable by Tenant bears to the total area of the
Premises.  Such abatement shall be the sole remedy of Tenant, and except as
provided herein, Tenant waives any right to terminate the Lease by reason of
damage or casualty loss.

16.           Condemnation.  If any part of the Premises or the Project should
be taken for any public or quasi-public use under governmental law, ordinance,
or regulation, or by right of eminent domain, or by private purchase in lieu
thereof (a “Taking” or “Taken”), and the Taking would prevent or materially
interfere with Tenant’s use of the Premises or in Landlord’s judgment would
materially interfere with or impair its ownership or operation of the Project,
then upon written notice by Landlord this Lease shall terminate and Base Rent
shall be apportioned as of said date.  If part of the Premises shall be Taken,
and this Lease is not terminated as provided above, the Base Rent payable
hereunder during the unexpired Lease Term shall be reduced to such extent as may
be fair and reasonable under the circumstances.  In the event of any such
Taking, Landlord shall be entitled to receive the entire price or award from any
such Taking without any payment to Tenant, and Tenant hereby assigns to Landlord
Tenant’s interest, if any, in such award.  Tenant shall have the right, to the
extent that same shall not diminish Landlord’s award, to make a separate claim
against the condemning authority (but not Landlord) for such compensation as may
be separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s Trade Fixtures, if a separate award for such items is made to Tenant.

17.           Assignment and Subletting.  Without Landlord’s prior written
consent, Tenant shall not assign this Lease or sublease the Premises or any part
thereof or mortgage, pledge, or hypothecate its leasehold interest or grant any
concession or license within the Premises and any attempt to do any of the
foregoing shall be void and of no effect.  For purposes of this paragraph, a
transfer of the ownership interests controlling Tenant shall be deemed an
assignment of this Lease unless such ownership interests are publicly traded. 
Notwithstanding the above, Tenant may assign or sublet the Premises, or any part
thereof, to any entity controlling Tenant, controlled by Tenant or under common
control with Tenant (a “Tenant Affiliate”), without the prior written consent of
Landlord.  Tenant shall reimburse Landlord for all of Landlord’s reasonable
out-of-pocket expenses in connection with any assignment or sublease.  Upon
Landlord’s receipt of Tenant’s written notice of a desire to assign or sublet
the Premises, or any part thereof (other than to a Tenant Affiliate), Landlord
may, by giving written notice to Tenant within 30 days after receipt of Tenant’s
notice, terminate this Lease with respect to the space described in Tenant’s
notice, as of the date specified in Tenant’s notice for the commencement of the
proposed assignment or sublease.

Notwithstanding any assignment or subletting, Tenant and any guarantor or surety
of Tenant’s obligations under this Lease shall at all times remain fully
responsible and liable for the payment of the rent and for compliance with all
of Tenant’s other obligations under this Lease (regardless of whether Landlord’s
approval has been obtained for any such assignments or sublettings).  In the
event that the rent due and payable by a sublessee or assignee (or a combination
of the rental payable under such sublease or assignment plus any bonus or other
consideration therefor or incident thereto) exceeds the rental payable under
this Lease, then Tenant shall be bound and obligated to pay Landlord as
additional rent hereunder all such excess rental and other excess consideration
within 10 days following receipt thereof by Tenant.

If this Lease be assigned or if the Premises be subleased (whether in whole or
in part) or in the event of the mortgage, pledge, or hypothecation of Tenant’s
leasehold interest or grant of any concession or license within the Premises or
if the Premises be occupied in whole or in part by anyone other than Tenant,
then upon a default by Tenant hereunder Landlord may collect rent from the
assignee, sublessee, mortgagee, pledgee, party to whom the leasehold interest
was hypothecated, concessionee or licensee or other occupant and, except to the
extent set forth in the preceding paragraph, apply the amount collected to the
next rent payable hereunder; and all such rentals collected by Tenant shall be
held in trust for Landlord and immediately forwarded to Landlord.  No such

5


--------------------------------------------------------------------------------


transaction or collection of rent or application thereof by Landlord, however,
shall be deemed a waiver of these provisions or a release of Tenant from the
further performance by Tenant of its covenants, duties, or obligations
hereunder.

18.           Indemnification.  Except for the negligence of Landlord, its
agents, employees or contractors, and to the extent permitted by law, Tenant
agrees to indemnify, defend and hold harmless Landlord, and Landlord’s agents,
employees and contractors, from and against any and all losses, liabilities,
damages, costs and expenses (including attorneys’ fees) resulting from claims by
third parties for injuries to any person and damage to or theft or
misappropriation or loss of property occurring in or about the Project and
arising from the use and occupancy of the Premises or from any activity, work,
or thing done, permitted or suffered by Tenant in or about the Premises or due
to any other act or omission of Tenant, its subtenants, assignees, invitees,
employees, contractors and agents.  The furnishing of insurance required
hereunder shall not be deemed to limit Tenant’s obligations under this Paragraph
18.

19.           Inspection and Access.  Landlord and its agents, representatives,
and contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose.  Landlord and Landlord’s
representatives may enter the Premises during business hours for the purpose of
showing the Premises to prospective purchasers and, during the last year of the
Lease Term, to prospective tenants.  Landlord may erect a suitable sign on the
Premises stating the Premises are available to let or that the Project is
available for sale.  Landlord may grant easements, make public dedications,
designate common areas and create restrictions on or about the Premises,
provided that no such easement, dedication, designation or restriction
materially interferes with Tenant’s use or occupancy of the Premises.  At
Landlord’s request, Tenant shall execute such instruments as may be necessary
for such easements, dedications or restrictions.

20.           Quiet Enjoyment.  If Tenant shall perform all of the covenants and
agreements herein required to be performed by Tenant, Tenant shall, subject to
the terms of this Lease, at all times during the Lease Term, have peaceful and
quiet enjoyment of the Premises against any person claiming by, through or under
Landlord.

21.           Surrender.  Upon termination of the Lease Term or earlier
termination of Tenant’s right of possession, Tenant shall surrender the Premises
to Landlord in the same condition as received, broom clean, ordinary wear and
tear and casualty loss and condemnation covered by Paragraphs 15 and 16
excepted.  Any Trade Fixtures, Tenant-Made Alterations and property not so
removed by Tenant as permitted or required herein shall be deemed abandoned and
may be stored, removed, and disposed of by Landlord at Tenant’s expense, and
Tenant waives all claims against Landlord for any damages resulting from
Landlord’s retention and disposition of such property.  All obligations of
Tenant hereunder not fully performed as of the termination of the Lease Term
shall survive the termination of the Lease Term, including without limitation,
indemnity obligations, payment obligations with respect to Operating Expenses
and obligations concerning the condition and repair of the Premises.

22.           Holding Over.  If Tenant retains possession of the Premises after
the termination of the Lease Term, unless otherwise agreed in writing, such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Base Rent for the holdover period, an amount equal to double the
Base Rent in effect on the termination date, computed on a monthly basis for
each month or part thereof during such holding over.  All other payments shall
continue under the terms of this Lease.  In addition, Tenant shall be liable for
all damages incurred by Landlord as a result of such holding over.  No holding
over by Tenant, whether with or without consent of Landlord, shall operate to
extend this Lease except as otherwise expressly provided, and this Paragraph 22
shall not be construed as consent for Tenant to retain possession of the
Premises.  For purposes of this Paragraph 22, “possession of the Premises” shall
continue until, among other things, Tenant has delivered all keys to the
Premises to Landlord, Landlord has complete and total dominion and control over
the Premises, and Tenant has completely fulfilled all obligations required of it
upon termination of the Lease as set forth in this Lease, including, without
limitation, those concerning the condition and repair of the Premises.

23.           Events of Default.  Each of the following events shall be an event
of default (“Event of Default”) by Tenant under this Lease:

(i)            Tenant shall fail to pay any installment of Base Rent or any
other payment required herein when due, and such failure shall continue for a
period of 5 days from the date such payment was due.

(ii)           Tenant or any guarantor or surety of Tenant’s obligations
hereunder shall (A) make a general assignment for the benefit of creditors; (B)
commence any case, proceeding or other action seeking to have an order for
relief entered on its behalf as a debtor or to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, liquidation,
dissolution or composition of it or its debts or seeking appointment of a
receiver, trustee, custodian or other similar official for it or for all or of
any substantial part of its property (collectively a “proceeding for relief”);
(C) become the subject of any proceeding for relief which is not dismissed
within 60 days of its filing or entry; or (D) die or suffer a legal disability
(if Tenant, guarantor, or surety is an individual) or be dissolved or otherwise
fail to maintain its legal existence (if Tenant, guarantor or surety is a
corporation, partnership or other entity).

6


--------------------------------------------------------------------------------


(iii)          Any insurance required to be maintained by Tenant pursuant to
this Lease shall be cancelled or terminated or shall expire or shall be reduced
or materially changed, except, in each case, as permitted in this Lease.

(iv)          Tenant shall not occupy or shall vacate the Premises or shall fail
to continuously operate its business at the Premises for the permitted use set
forth herein, whether or not Tenant is in monetary or other default under this
Lease.

(v)           Tenant shall attempt or there shall occur any assignment,
subleasing or other transfer of Tenant’s interest in or with respect to this
Lease except as otherwise permitted in this Lease.

(vi)          Tenant shall fail to discharge any lien placed upon the Premises
in violation of this Lease within 30 days after any such lien or encumbrance is
filed against the Premises.

(vii)         Tenant shall fail to comply with any provision of this Lease other
than those specifically referred to in this Paragraph 23, and except as
otherwise expressly provided herein, such default shall continue for more than
30 days after Landlord shall have given Tenant written notice of such default.

24.           Landlord’s Remedies.  Upon each occurrence of an Event of Default
and so long as such Event of Default shall be continuing, Landlord may at any
time thereafter at its election: terminate this Lease or Tenant’s right of
possession, (but Tenant shall remain liable as hereinafter provided) and/or
pursue any other remedies at law or in equity.  Upon the termination of this
Lease or termination of Tenant’s right of possession, it shall be lawful for
Landlord, without formal demand or notice of any kind, to re-enter the Premises
by summary dispossession proceedings or any other action or proceeding
authorized by law and to remove Tenant and all persons and property therefrom. 
If Landlord re-enters the Premises, Landlord shall have the right to keep in
place and use, or remove and store, all of the furniture, fixtures and equipment
at the Premises.

If Landlord terminates this Lease, Landlord may recover from Tenant the sum of: 
all Base Rent and all other amounts accrued hereunder to the date of such
termination; the cost of reletting the whole or any part of the Premises,
including without limitation brokerage fees and/or leasing commissions incurred
by Landlord, and costs of removing and storing Tenant’s or any other occupant’s
property, repairing, altering, remodeling, or otherwise putting the Premises
into condition acceptable to a new tenant or tenants, and all reasonable
expenses incurred by Landlord in pursuing its remedies, including reasonable
attorneys’ fees and court costs; and the excess of the then present value of the
Base Rent and other amounts payable by Tenant under this Lease as would
otherwise have been required to be paid by Tenant to Landlord during the period
following the termination of this Lease measured from the date of such
termination to the expiration date stated in this Lease, over the present value
of any net amounts which Tenant establishes Landlord can reasonably expect to
recover by reletting the Premises for such period, taking into consideration the
availability of acceptable tenants and other market conditions affecting
leasing.  Such present values shall be calculated at a discount rate equal to
the 90-day U.S. Treasury bill rate at the date of such termination.

If Landlord terminates Tenant’s right of possession (but not this Lease),
Landlord may, but shall be under no obligation to, relet the Premises for the
account of Tenant for such rent and upon such terms as shall be satisfactory to
Landlord without thereby releasing Tenant from any liability hereunder and
without demand or notice of any kind to Tenant.  For the purpose of such
reletting Landlord is authorized to make any repairs, changes, alterations, or
additions in or to the Premises as Landlord deems reasonably necessary or
desirable.  If the Premises are not relet, then Tenant shall pay to Landlord as
damages a sum equal to the amount of the rental reserved in this Lease for such
period or periods, plus the cost of recovering possession of the Premises
(including attorneys’ fees and costs of suit), the unpaid Base Rent and other
amounts accrued hereunder at the time of repossession, and the costs incurred in
any attempt by Landlord to relet the Premises.  If the Premises are relet and a
sufficient sum shall not be realized from such reletting [after first deducting
therefrom, for retention by Landlord, the unpaid Base Rent and other amounts
accrued hereunder at the time of reletting, the cost of recovering possession
(including attorneys’ fees and costs of suit), all of the costs and expense of
repairs, changes, alterations, and additions, the expense of such reletting
(including without limitation brokerage fees and leasing commissions) and the
cost of collection of the rent accruing therefrom] to satisfy the rent provided
for in this Lease to be paid, then Tenant shall immediately satisfy and pay any
such deficiency.  Any such payments due Landlord shall be made upon demand
therefor from time to time and Tenant agrees that Landlord may file suit to
recover any sums falling due from time to time.  Notwithstanding any such
reletting without termination, Landlord may at any time thereafter elect in
writing to terminate this Lease for such previous breach.

Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this Lease by Landlord, whether by agreement or by
operation of law, it being understood that such surrender and/or termination can
be effected only by the written agreement of Landlord and Tenant.  Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same.  Tenant
and Landlord further agree that forbearance or waiver by Landlord to enforce its
rights pursuant to this Lease or at law or in equity, shall not be a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default.  A receipt by Landlord of rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord.  To
the greatest extent permitted by law, Tenant

7


--------------------------------------------------------------------------------


waives the service of notice of Landlord’s intention to re-enter as provided for
in any statute, or to institute legal proceedings to that end, and also waives
all right of redemption in case Tenant shall be dispossessed by a judgment or by
warrant of any court or judge.  The terms “enter,” “re-enter,” “entry” or
“re-entry,” as used in this Lease, are not restricted to their technical legal
meanings.  Any reletting of the Premises shall be on such terms and conditions
as Landlord in its sole discretion may determine (including without limitation a
term different than the remaining Lease Term, rental concessions, alterations
and repair of the Premises, lease of less than the entire Premises to any tenant
and leasing any or all other portions of the Project before reletting the
Premises).  Landlord shall not be liable, nor shall Tenant’s obligations
hereunder be diminished because of, Landlord’s failure to relet the Premises or
collect rent due in respect of such reletting.

25.           Tenant’s Remedies/Limitation of Liability.  Landlord shall not be
in default hereunder unless Landlord fails to perform any of its obligations
hereunder within 30 days after written notice from Tenant specifying such
failure (unless such performance will, due to the nature of the obligation,
require a period of time in excess of 30 days, then after such period of time as
is reasonably necessary).  All obligations of Landlord hereunder shall be
construed as covenants, not conditions; and, except as may be otherwise
expressly provided in this Lease, Tenant may not terminate this Lease for breach
of Landlord’s obligations hereunder.  All obligations of Landlord under this
Lease will be binding upon Landlord only during the period of its ownership of
the Premises and not thereafter.  The term “Landlord” in this Lease shall mean
only the owner, for the time being of the Premises, and in the event of the
transfer by such owner of its interest in the Premises, such owner shall
thereupon be released and discharged from all obligations of Landlord thereafter
accruing, but such obligations shall be binding during the Lease Term upon each
new owner for the duration of such owner’s ownership.  Any liability of Landlord
under this Lease shall be limited solely to its interest in the Project, and in
no event shall any personal liability be asserted against Landlord in connection
with this Lease nor shall any recourse be had to any other property or assets of
Landlord.

26.           Waiver of Jury Trial.  TENANT AND LANDLORD WAIVE ANY RIGHT TO
TRIAL BY JURY OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING
OUT OF THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

27.           Subordination.  This Lease and Tenant’s interest and rights
hereunder are and shall be subject and subordinate at all times to the lien of
any first mortgage, now existing or hereafter created on or against the Project
or the Premises, and all amendments, restatements, renewals, modifications,
consolidations, refinancing, assignments and extensions thereof, without the
necessity of any further instrument or act on the part of Tenant.  Tenant
agrees, at the election of the holder of any such mortgage, to attorn to any
such holder.  Tenant agrees upon demand to execute, acknowledge and deliver such
instruments, confirming such subordination and such instruments of attornment as
shall be requested by any such holder.  Tenant hereby appoints Landlord attorney
in fact for Tenant irrevocably (such power of attorney being coupled with an
interest) to execute, acknowledge and deliver any such instrument and
instruments for and in the name of the Tenant and to cause any such instrument
to be recorded. Notwithstanding the foregoing, any such holder may at any time
subordinate its mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
mortgage without regard to their respective dates of execution, delivery or
recording and in that event such holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such mortgage and had been assigned to such holder. 
The term “mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “holder” of a mortgage shall be deemed to include the beneficiary under a
deed of trust.

28.           Mechanic’s Liens.  Tenant has no express or implied authority to
create or place any lien or encumbrance of any kind upon, or in any manner to
bind the interest of Landlord or Tenant in, the Premises or to charge the
rentals payable hereunder for any claim in favor of any person dealing with
Tenant, including those who may furnish materials or perform labor for any
construction or repairs. Tenant covenants and agrees that it will pay or cause
to be paid all sums legally due and payable by it on account of any labor
performed or materials furnished in connection with any work performed on the
Premises and that it will save and hold Landlord harmless from all loss, cost or
expense based on or arising out of asserted claims or liens against the
leasehold estate or against the interest of Landlord in the Premises or under
this Lease.  Tenant shall give Landlord immediate written notice of the placing
of any lien or encumbrance against the Premises and cause such lien or
encumbrance to be discharged within 30 days of the filing or recording thereof;
provided, however, Tenant may contest such liens or encumbrances as long as
such  contest prevents foreclosure of the lien or encumbrance and Tenant causes
such lien or encumbrance to be bonded or insured over in a manner satisfactory
to Landlord within such 30 day period.

29.           Estoppel Certificates.  Tenant agrees, from time to time, within
10 days after request of Landlord, to execute and deliver to Landlord, or
Landlord’s designee, any estoppel certificate requested by Landlord, stating
that this Lease is in full force and effect, the date to which rent has been
paid, that Landlord is not in default hereunder (or specifying in detail the
nature of Landlord’s default), the termination date of this Lease and such other
matters pertaining to this Lease as may be requested by Landlord.  Tenant’s
obligation to furnish each estoppel certificate in a timely fashion is a
material inducement for Landlord’s execution of this Lease.  No cure or grace
period provided in this Lease shall apply to Tenant’s obligations to timely
deliver an estoppel certificate.  Tenant hereby irrevocably appoints Landlord as
its attorney in fact to execute on its behalf and in its name any such estoppel
certificate if Tenant fails to execute and deliver the estoppel certificate
within 10 days after Landlord’s written request thereof.

30.           Environmental Requirements.  Except for Hazardous Material
contained in products used by Tenant in de minimis quantities for ordinary
cleaning and office purposes, Tenant shall not permit or cause any party

8


--------------------------------------------------------------------------------


to bring any Hazardous Material upon the Premises or transport, store, use,
generate, manufacture or release any Hazardous Material in or about the Premises
without Landlord’s prior written consent.  Tenant, at its sole cost and expense,
shall operate its business in the Premises in strict compliance with all
Environmental Requirements and shall remediate in a manner satisfactory to
Landlord any Hazardous Materials released on or from the Project by Tenant, its
agents, employees, contractors, subtenants or invitees.  Tenant shall complete
and certify to disclosure statements as requested by Landlord from time to time
relating to Tenant’s transportation, storage, use, generation, manufacture or
release of Hazardous Materials on the Premises.  The term “Environmental
Requirements” means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
governmental authority or agency regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the environment,
including without limitation, the following:  the Comprehensive Environmental
Response, Compensation and Liability Act; the Resource Conservation and Recovery
Act; and all state and local counterparts thereto, and any regulations or
policies promulgated or issued thereunder.  The term “Hazardous Materials” means
and includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquified natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas).  As defined in Environmental Requirements, Tenant
is and shall be deemed to be the “operator” of Tenant’s “facility” and the
“owner” of all Hazardous Materials brought on the Premises by Tenant, its
agents, employees, contractors or invitees, and the wastes, by-products, or
residues generated, resulting, or produced therefrom.

Tenant shall indemnify, defend, and hold Landlord harmless from and against any
and all losses (including, without limitation, diminution in value of the
Premises or the Project and loss of rental income from the Project), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup expenses), and costs (including, without
limitation, actual attorneys’ fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the property or disturbed in breach of the requirements of this Paragraph
30, regardless of whether such removal or management is required by law) which
are brought or recoverable against, or suffered or incurred by Landlord as a
result of any release of Hazardous Materials for which Tenant is obligated to
remediate as provided above or any other breach of the requirements under this
Paragraph 30 by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees, regardless of whether Tenant had knowledge of such
noncompliance.  The obligations of Tenant under this Paragraph 30 shall survive
any termination of this Lease.

Landlord shall have access to, and a right to perform inspections and tests of,
the Premises to determine Tenant’s compliance with Environmental Requirements,
its obligations under this Paragraph 30, or the environmental condition of the
Premises.  Access shall be granted to Landlord upon Landlord’s prior notice to
Tenant and at such times so as to minimize, so far as may be reasonable under
the circumstances, any disturbance to Tenant’s operations.  Such inspections and
tests shall be conducted at Landlord’s expense, unless such inspections or tests
reveal that Tenant has not complied with any Environmental Requirement, in which
case Tenant shall reimburse Landlord for the reasonable cost of such inspection
and tests.  Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights that Landlord holds against Tenant.

31.           Rules and Regulations.  Tenant shall, at all times during the
Lease Term and any extension thereof, comply with all reasonable rules and
regulations at any time or from time to time established by Landlord covering
use of the Premises and the Project.  The current rules and regulations are
attached hereto.  In the event of any conflict between said rules and
regulations and other provisions of this Lease, the other terms and provisions
of this Lease shall control.  Landlord shall not have any liability or
obligation for the breach of any rules or regulations by other tenants in the
Project.

32.           Security Service.  Tenant acknowledges and agrees that, while
Landlord may patrol the Project, Landlord is not providing any security services
with respect to the Premises and that Landlord shall not be liable to Tenant
for, and Tenant waives any claim against Landlord with respect to, any loss by
theft or any other damage suffered or incurred by Tenant in connection with any
unauthorized entry into the Premises or any other breach of security with
respect to the Premises.

33.           Force Majeure.  Landlord shall not be held responsible for delays
in the performance of its obligations hereunder when caused by strikes,
lockouts, labor disputes, acts of God, inability to obtain labor or materials or
reasonable substitutes therefor, governmental restrictions, governmental
regulations, governmental controls, delay in issuance of permits, enemy or
hostile governmental action, civil commotion, fire or other casualty, and other
causes beyond the reasonable control of Landlord (“Force Majeure”).

34.           Entire Agreement.  This Lease constitutes the complete agreement
of Landlord and Tenant with respect to the subject matter hereof.  No
representations, inducements, promises or agreements, oral or written, have been
made by Landlord or Tenant, or anyone acting on behalf of Landlord or Tenant,
which are not contained herein, and any prior agreements, promises,
negotiations, or representations are superseded by this Lease.  This Lease may
not be amended except by an instrument in writing signed by both parties hereto.

35.           Severability.  If any clause or provision of this Lease is
illegal, invalid or unenforceable under present or future laws, then and in that
event, it is the intention of the parties hereto that the remainder of this
Lease shall not be affected thereby.  It is also the intention of the parties to
this Lease that in lieu of each clause or provision of this Lease that is
illegal, invalid or unenforceable, there be added, as a part of this Lease, a
clause or provision as similar in terms to such illegal, invalid or
unenforceable clause or provision as may be possible and be legal, valid and
enforceable.

9


--------------------------------------------------------------------------------


36.           Brokers.  Tenant represents and warrants that it has dealt with no
broker, agent or other person in connection with this transaction and that no
broker, agent or other person brought about this transaction, other than the
broker, if any, set forth on the first page of this Lease, and Tenant agrees to
indemnify and hold Landlord harmless from and against any claims by any other
broker, agent or other person claiming a commission or other form of
compensation by virtue of having dealt with Tenant with regard to this leasing
transaction.

37.           Miscellaneous.  (a)  Any payments or charges due from Tenant to
Landlord hereunder shall be considered rent for all purposes of this Lease.

(b)           If and when included within the term “Tenant,” as used in this
instrument, there is more than one person, firm or corporation, each shall be
jointly and severally liable for the obligations of Tenant.

(c)           All notices required or permitted to be given under this Lease
shall be in writing and shall be sent by registered or certified mail, return
receipt requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to the parties at their addresses below,
and with a copy sent to Landlord at 14100 East 35th Place, Aurora, Colorado
80011.   Either party may by notice given aforesaid change its address for all
subsequent notices.  Except where otherwise expressly provided to the contrary,
notice shall be deemed given upon delivery.

(d)           Except as otherwise expressly provided in this Lease or as
otherwise required by law, Landlord retains the absolute right to withhold any
consent or approval.

(e)           At Landlord’s request from time to time Tenant shall furnish
Landlord with true and complete copies of its most recent annual and quarterly
financial statements prepared by Tenant or Tenant’s accountants and any other
financial information or summaries that Tenant typically provides to its lenders
or shareholders.

(f)            Neither this Lease nor a memorandum of lease shall be filed by or
on behalf of Tenant in any public record.  Landlord may prepare and file, and
upon request by Landlord Tenant will execute, a memorandum of lease.

(g)           The normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Lease or any exhibits or amendments hereto.

(h)           The submission by Landlord to Tenant of this Lease shall have no
binding force or effect, shall not constitute an option for the leasing of the
Premises, nor confer any right or impose any obligations upon either party until
execution of this Lease by both parties.

(i)            Words of any gender used in this Lease shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, unless the context otherwise requires.  The captions
inserted in this Lease are for convenience only and in no way define, limit or
otherwise describe the scope or intent of this Lease, or any provision hereof,
or in any way affect the interpretation of this Lease.

(j)            Any amount not paid by Tenant within 5 days after its due date in
accordance with the terms of this Lease shall bear interest from such due date
until paid in full at the lesser of the highest rate permitted by applicable law
or 15 percent per year.  It is expressly the intent of Landlord and Tenant at
all times to comply with applicable law governing the maximum rate or amount of
any interest payable on or in connection with this Lease.  If applicable law is
ever judicially interpreted so as to render usurious any interest called for
under this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(k)           Construction and interpretation of this Lease shall be governed by
the laws of the state in which the Project is located, excluding any principles
of conflicts of laws.

(l)            Time is of the essence as to the performance of Tenant’s
obligations under this Lease.

(m)          All exhibits and addenda attached hereto are hereby incorporated
into this Lease and made a part hereof.  In the event of any conflict between
such exhibits or addenda and the terms of this Lease, such exhibits or addenda
shall control.

(n)           In the event either party hereto initiates litigation to enforce
the terms and provisions of this Lease, the non-prevailing party in such action
shall reimburse the prevailing party for its reasonable attorney’s fees, filing
fees, and court costs.

38.           Landlord’s Lien/Security Interest.  Tenant hereby grants Landlord
a security interest, and this Lease constitutes a security agreement, within the
meaning of and pursuant to the Uniform Commercial Code of the state in which the
Premises are situated as to all of Tenant’s property situated in, or upon, or
used in connection with the Premises (except merchandise sold in the ordinary
course of business) as security for all of Tenant’s obligations hereunder,
including, without limitation, the obligation to pay rent.  Such personalty thus
encumbered includes

10


--------------------------------------------------------------------------------




specifically all trade and other fixtures for the purpose of this Paragraph and
inventory, equipment, contract rights, accounts receivable and the proceeds
thereof.  In order to perfect such security interest, Tenant shall execute such
financing statements and file the same at Tenant’s expense at the state and
county Uniform Commercial Code filing offices as often as Landlord in its
discretion shall require; and Tenant hereby irrevocably appoints Landlord its
agent for the purpose of executing and filing such financing statements on
Tenant’s behalf as Landlord shall deem necessary.

39.           Limitation of Liability of Trustees, Shareholders, and Officers of
ProLogis.  Any obligation or liability whatsoever of ProLogis, a Maryland real
estate investment trust, which may arise at any time under this Lease or any
obligation or liability which may be incurred by it pursuant to any other
instrument, transaction, or undertaking contemplated hereby shall not be
personally binding upon, nor shall resort for the enforcement thereof be had to
the property of, its trustees, directors, shareholders, officers, employees or
agents, regardless of whether such obligation or liability is in the nature of
contract, tort, or otherwise.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

TENANT:

 

 

LANDLORD:

 

 

 

 

 

 

 

Liquidity Services, Inc.

 

 

PROLOGIS DEVELOPMENT SERVICES INCORPORATED, a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

Jaime Mateus-Tique

 

Name:

Charles E. Sullivan

 

Title:

President & COO

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

Address:

 

 

 

 

 

 

 

2131 K Street NW, 4th Floor

 

 

One Capital Drive

 

 

 

 

 

Suite 103

 

Washington, DC 20037

 

 

 

Cranbury, NJ 08512

 

 

11


--------------------------------------------------------------------------------




Rules and Regulations

1.                                       The sidewalk, entries, and driveways of
the Project shall not be obstructed by Tenant, or its agents, or used by them
for any purpose other than ingress and egress to and from the Premises.

2.                                       Tenant shall not place any objects,
including antennas, outdoor furniture, etc., in the parking areas, landscaped
areas or other areas outside of its Premises, or on the roof of the Project.

3.                                       Except for seeing-eye dogs, no animals
shall be allowed in the offices, halls, or corridors in the Project.

4.                                       Tenant shall not disturb the occupants
of the Project or adjoining buildings by the use of any radio or musical
instrument or by the making of loud or improper noises.

5.                                       If Tenant desires telegraphic,
telephonic or other electric connections in the Premises, Landlord or its agent
will direct the electrician as to where and how the wires may be introduced;
and, without such direction, no boring or cutting of wires will be permitted. 
Any such installation or connection shall be made at Tenant’s expense.

6.                                       Tenant shall not install or operate any
steam or gas engine or boiler, or other mechanical apparatus in the Premises,
except as specifically approved in the Lease.  The use of oil, gas or
inflammable liquids for heating, lighting or any other purpose is expressly
prohibited.  Explosives or other articles deemed extra hazardous shall not be
brought into the Project.

7.                                       Parking any type of recreational
vehicles is specifically prohibited on or about the Project.  Further, parking
any type of trucks, trailers or other vehicles in the Premises is specifically
prohibited.  Except for the overnight parking of operative vehicles, no vehicle
of any type shall be stored in the parking areas at any time.  In the event that
a vehicle is disabled, it shall be removed within 48 hours.  There shall be no
“For Sale” or other advertising signs on or about any parked vehicle.  All
vehicles shall be parked in the designated parking areas in conformity with all
signs and other markings.  All parking will be open parking, and no reserved
parking, numbering or lettering of individual spaces will be permitted except as
specified by Landlord.

8.                                       Tenant shall maintain the Premises free
from rodents, insects and other pests.

9.                                       Landlord reserves the right to exclude
or expel from the Project any person who, in the judgment of Landlord, is
intoxicated or under the influence of liquor or drugs or who shall in any manner
do any act in violation of the Rules and Regulations of the Project.

10.                                 Tenant shall not cause any unnecessary labor
by reason of Tenant’s carelessness or indifference in the preservation of good
order and cleanliness.  Landlord shall not be responsible to Tenant for any loss
of property on the Premises, however occurring, or for any damage done to the
effects of Tenant by the janitors or any other employee or person.

11.                                 Tenant shall give Landlord prompt notice of
any defects in the water, lawn sprinkler, sewage, gas pipes, electrical lights
and fixtures, heating apparatus, or any other service equipment affecting the
Premises.

12.                                 Tenant shall not permit storage outside the
Premises, including without limitation, outside storage of trucks and other
vehicles, or dumping of waste or refuse or permit any harmful materials to be
placed in any drainage system or sanitary system in or about the Premises.

13.                                 All moveable trash receptacles provided by
the trash disposal firm for the Premises must be kept in the trash enclosure
areas, if any, provided for that purpose.

14.                                 No auction, public or private, will be
permitted on the Premises or the Project, except for Tenant’s online sales.

15.                                 No awnings shall be placed over the windows
in the Premises except with the prior written consent of Landlord.

16.                                 The Premises shall not be used for lodging,
sleeping or cooking or for any immoral or illegal purposes or for any purpose
other than that specified in the Lease.  No gaming devices shall be operated in
the Premises.

12


--------------------------------------------------------------------------------




17.                                 Tenant shall ascertain from Landlord the
maximum amount of electrical current which can safely be used in the Premises,
taking into account the capacity of the electrical wiring in the Project and the
Premises and the needs of other tenants, and shall not use more than such safe
capacity.  Landlord’s consent to the installation of electric equipment shall
not relieve Tenant from the obligation not to use more electricity than such
safe capacity.

18.                                 Tenant assumes full responsibility for
protecting the Premises from theft, robbery and pilferage.

19.                                 Tenant shall not install or operate on the
Premises any machinery or mechanical devices of a nature not directly related to
Tenant’s ordinary use of the Premises and shall keep all such machinery free of
vibration, noise and air waves which may be transmitted beyond the Premises.

13


--------------------------------------------------------------------------------




ADDENDUM 1


BASE RENT ADJUSTMENTS

ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED     , BETWEEN

ProLogis Development Services Incorporated
and
Liquidity Services, Inc.

Base Rent shall equal the following amounts for the respective periods set forth
below:

Period

 

Monthly Base Rent

 

 

 

 

 

October 1, 2005 to October 31, 2005

 

$

0

 

 

 

 

 

November 1, 2005 to October 31, 2006

 

$

18,796.46

 

 

 

 

 

November 1, 2006 to October 31, 2007

 

$

19,172.39

 

 

 

 

 

November 1, 2007 to October 31, 2008

 

$

19,555.84

 

 

 

 

 

November 1, 2008 to October 31, 2009

 

$

19,946.96

 

 

14


--------------------------------------------------------------------------------




ADDENDUM 2


CONSTRUCTION
(TURNKEY)

ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED    , BETWEEN

ProLogis Development Services Incorporated
and
Liquidity Services, Inc.

(a)   Landlord agrees to furnish or perform at Landlord’s sole cost and expense
those items of construction and those improvements (the “Initial Improvements”)
specified below:

Construct approximately 1,200 square feet of finished office space in accordance
with the Office Floor Plan, Exhibit C, and Landlord’s Standard Customer
Workletter, attached hereto as Exhibit B.  Further, Landlord shall provide up to
an additional (48) 400-watt, metal halide fixtures in the warehouse.

Landlord may collect a construction management fee, payable by Tenant within 30
days following receipt of Landlord’s invoice from time to time throughout the
period of construction of the Initial Improvements, which such fee shall be
calculated based upon the scope of work of the Initial Improvements as described
herein, taking into account costs generally payable for similar services within
the market area in which the Project is located.

(b)           If Tenant shall desire any changes, Tenant shall so advise
Landlord in writing and Landlord shall determine whether such changes can be
made in a reasonable and feasible manner.  Any and all costs of reviewing any
requested changes, and any and all costs of making any changes to the Initial
Improvements which Tenant may request and which Landlord may agree to shall be
at Tenant’s sole cost and expense and shall be paid to Landlord upon demand and
before execution of the change order.

(c)           Landlord shall proceed with and complete the construction of the
Initial Improvements.  As soon as such improvements have been Substantially
Completed, Landlord shall notify Tenant in writing of the date that the Initial
Improvements were Substantially Completed.  Such date, unless an earlier date is
specified as the Commencement Date in this Lease or otherwise agreed to in
writing between Landlord and Tenant, shall be the “Commencement Date,”  unless
the completion of such improvements was delayed due to any act or omission of,
or delay caused by, Tenant including, without limitation, Tenant’s failure to
approve plans, complete submittals or obtain permits within the time periods
agreed to by the parties or as reasonably required by Landlord, in which case
the Commencement Date shall be the date such improvements would have been
completed but for the delays caused by Tenant.  The Initial Improvements shall
be deemed substantially completed (“Substantially Completed”) when, in the
opinion of the construction manager (whether an employee or agent of Landlord or
a third party construction manager) (“Construction Manager”), the Premises are
substantially completed except for punch list items which do not prevent in any
material way the use of the Premises for the purposes for which they were
intended.  In the event Tenant, its employees, agents, or contractors cause
construction of such improvements to be delayed, the date of Substantial
Completion shall be deemed to be the date that, in the opinion of the
Construction Manager, Substantial Completion would have occurred if such delays
had not taken place.  Without limiting the foregoing, Tenant shall be solely
responsible for delays caused by Tenant’s request for any changes in the plans,
Tenant’s request for long lead items or Tenant’s interference with the
construction of the Initial Improvements, and such delays shall not cause a
deferral of the Commencement Date beyond what it otherwise would have been. 
After the Commencement Date Tenant shall, upon demand, execute and deliver to
Landlord a letter of acceptance of delivery of the Premises.  In the event of
any dispute as to the Initial Improvements, including the Commencement Date, the
certificate of the Construction Manager shall be conclusive absent manifest
error.

(d)           The failure of Tenant to take possession of or to occupy the
Premises shall not serve to relieve Tenant of obligations arising on the
Commencement Date or delay the payment of rent by Tenant.  Subject to applicable
ordinances and building codes governing Tenant’s right to occupy or perform in
the Premises, Tenant shall be allowed to install its tenant improvements,
machinery, equipment, fixtures, or other property on the Premises during the
final stages of completion of construction provided that Tenant does not thereby
interfere with the completion of construction or cause any labor dispute as a
result of such installations, and provided further that Tenant does hereby agree
to indemnify, defend, and hold Landlord harmless from any loss or damage to such
property, and all liability, loss, or damage arising from any injury to the
Project or the property of Landlord, its contractors, subcontractors, or
materialmen, and any death or personal injury to any person or persons arising
out of such installations, unless any such loss, damage, liability, death, or
personal injury was caused by Landlord’s negligence.  Any such occupancy or
performance in the Premises shall be in accordance with the provisions

15


--------------------------------------------------------------------------------




governing Tenant-Made Alterations and Trade Fixtures in the Lease, and shall be
subject to Tenant providing to Landlord satisfactory evidence of insurance for
personal injury and property damage related to such installations and
satisfactory payment arrangements with respect to installations permitted
hereunder.  Delay in putting Tenant in possession of the Premises shall not
serve to extend the term of this Lease or to make Landlord liable for any
damages arising therefrom.

ADDENDUM 3


ONE RENEWAL OPTION AT MARKET

ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED    , BETWEEN

ProLogis Development Services Incorporated
and
Liquidity Services, Inc.

(a)   Provided that as of the time of the giving of the Extension Notice and the
Commencement Date of the Extension Term, (x) Tenant is the Tenant originally
named herein, (y) Tenant actually occupies all of the Premises initially demised
under this Lease and any space added to the Premises, and (z) no Event of
Default exists or would exist but for the passage of time or the giving of
notice, or both; then Tenant shall have the right to extend the Lease Term for
an additional term of 4 years (such additional term is hereinafter called the
“Extension Term”) commencing on the day following the expiration of the Lease
Term (hereinafter referred to as the “Commencement Date of the Extension
Term”).  Tenant shall give Landlord notice (hereinafter called the “Extension
Notice”) of its election to extend the term of the Lease Term at least 9 months,
but not more than 12 months, prior to the scheduled expiration date of the Lease
Term.

(b)   The Base Rent payable by Tenant to Landlord during the Extension Term
shall be the greater of (i) the Base Rent applicable to the last year of the
initial Lease term and (ii) the then prevailing market rate for comparable space
in the Project and comparable buildings in the vicinity of the Project, taking
into account the size of the Lease, the length of the renewal term, market
escalations and the credit of Tenant.  The Base Rent shall not be reduced by
reason of any costs or expenses saved by Landlord by reason of Landlord’s not
having to find a new tenant for such premises (including, without limitation,
brokerage commissions, costs of improvements, rent concessions or lost rental
income during any vacancy period).  In the event Landlord and Tenant fail to
reach an agreement on such rental rate and execute the Amendment (defined below)
at least 6 months prior to the expiration of the Lease, then Tenant’s exercise
of the renewal option shall be deemed withdrawn and the Lease shall terminate on
its original expiration date.

(c)   The determination of Base Rent does not reduce the Tenant’s obligation to
pay or reimburse Landlord for Operating Expenses and other reimbursable items as
set forth in the Lease, and Tenant shall reimburse and pay Landlord as set forth
in the Lease with respect to such Operating Expenses and other items with
respect to the Premises during the Extension Term without regard to any cap on
such expenses set forth in the Lease.

(d)   Except for the Base Rent as determined above, Tenant’s occupancy of the
Premises during the Extension Term shall be on the same terms and conditions as
are in effect immediately prior to the expiration of the initial Lease Term;
provided, however, Tenant shall have no further right to any allowances, credits
or abatements or any options to expand, contract, renew or extend the Lease.

(e)   If Tenant does not give the Extension Notice within the period set forth
in paragraph (a) above, Tenant’s right to extend the Lease Term shall
automatically terminate.  Time is of the essence as to the giving of the
Extension Notice.

(f)    Landlord shall have no obligation to refurbish or otherwise improve the
Premises for the Extension Term.  The Premises shall be tendered on the
Commencement Date of the Extension Term in “as-is” condition.

(g)   If the Lease is extended for the Extension Term, then Landlord shall
prepare and Tenant shall execute an amendment to the Lease confirming the
extension of the Lease Term and the other provisions applicable thereto (the
“Amendment”).

(h)   If Tenant exercises its right to extend the term of the Lease for the
Extension Term pursuant to this Addendum, the term  “Lease Term” as used in the
Lease, shall be construed to include, when practicable, the Extension Term
except as provided in (d) above.

16


--------------------------------------------------------------------------------




ADDENDUM 4


RIGHT OF FIRST OFFER

ATTACHED TO AND A PART OF THE LEASE AGREEMENT
DATED    , BETWEEN

ProLogis Development Services Incorporated
and
Liquidity Services, Inc.

(a)   “Offered Space” shall mean The adjacent 85,893 SF unit currently occupied
by Delta Apparel.

(b)   Provided that as of the date of the giving of Landlord’s Notice, (x)
Tenant is the Tenant originally named herein, (y) Tenant actually occupies all
of the Premises originally demised under this Lease and any premises added to
the Premises, and (z) no Event of Default or event which but for the passage of
time in the giving of notice, or both, would constitute an Event of Default has
occurred and is continuing, if at any time during the Lease Term any lease for
any portion of the Offered Space shall expire, then Landlord, before offering
such Offered Space to anyone, other than the tenant then occupying such space
(or its affiliates), shall offer to Tenant the right to include the Offered
Space within the Premises on the same terms and conditions upon which Landlord
intends to offer the Offered Space for lease.

(c)   Such offer shall be made by Landlord to Tenant in a written notice
(hereinafter called the “First Offer Notice”) which offer shall designate the
space being offered and shall specify the terms which Landlord intends to offer
with respect to any such Offered Space.  Tenant may accept the offer set forth
in the First Offer Notice by delivering to Landlord an unconditional acceptance
(hereinafter called “Tenant’s Notice”) of such offer within 5 business days
after delivery by Landlord of the First Offer Notice to Tenant.  Time shall be
of the essence with respect to the giving of Tenant’s Notice.  If Tenant does
not accept (or fails to timely accept) an offer made by Landlord pursuant to the
provisions of this Addendum with respect to the Offered Space designated in the
First Offer Notice, Landlord shall be under no further obligation with respect
to such space by reason of this Addendum.

(d)   Tenant must accept all Offered Space offered by Landlord at any one time
if it desires to accept any of such Offered Space and may not exercise its right
with respect to only part of such space.  In addition, if Landlord desires to
lease more than just the Offered Space to one tenant, Landlord may offer to
Tenant pursuant to the terms hereof all such space which Landlord desires to
lease, and Tenant must exercise its rights hereunder with respect to all such
space and may not insist on receiving an offer for just the Offered Space.

(e)   If Tenant at any time declines any Offered Space offered by Landlord,
Tenant shall be deemed to have irrevocably waived all further rights under this
Addendum, and Landlord shall be free to lease the Offered Space to third parties
including on terms which may be less favorable to Landlord than those offered to
Tenant.

17


--------------------------------------------------------------------------------